DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I, claims 1-9, in the reply filed on September 13, 2022 is acknowledged.  The traversal is on the ground(s) that claim 20 be reinstated upon allowance of Group I, claims 1-19.  This is found persuasive.
The requirement is still deemed proper and is therefore made FINAL.
Specification
Claim 4 is objected to because of the following informalities:  In claim 4, the term –to- should be reinserted into the claim.  Appropriate correction is required.
The  specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 7-19 are rejected under 35 U.S.C. 103 as being unpatentable over WO2017141825 with US 20190032971 (Ishida) as the English translation.
 	Ishida teaches a sealed container 101 is filled with refrigerant gas 102 that is composed of R134a. Ester oil is stored as freezer oil 103 in a bottom of sealed container 101. Sealed container 101 houses electromotive element 106 that is configured by stator 104 and rotor 105, and reciprocating compression element 107 that is driven by electromotive element 106 (see para 0064).  The compression element that is driven by the electromotive element, includes a slider, and compresses a refrigerant. Freezer oil that lubricates the slider is added with a fullerene having a diameter that ranges from 100 microns to 10 nm (see para 0043).  The fullerene is stably supplied between sliding members, and acts as a solid lubricant. Accordingly, adhesive wear and abnormal wear can be suppressed in advance, and long-term reliability can be improved. In addition, friction loss is reduced, and high performance can be achieved (see para 0044).  The refrigerant compressed by the compression element may be a hydrofluorocarbon (HFC) refrigerant such as R134a, or a mixed refrigerant including the HFC refrigerant. The freezer oil may be one of ester oil, alkylbenzene oil, polyvinyl ether, and polyalkylene glycol, or mixed oil of at least two of ester oil, alkylbenzene oil, polyvinyl ether, and polyalkylene glycol (see para 0051).  The freezer oil has a low viscosity and lubricates the sliders (see para 0084).  The refrigerant may also be one natural refrigerant of R600a, R290, and R744, or a mixed refrigerant that includes at least one of R600a, R290, and R744 (see para 0050).  The refrigerant compressed by the compression element may also be a HFO refrigerant such as R1234yf, or a mixed refrigerant including the HFO refrigerant.  During a low-speed operation a small amount of oil is supplied to each of the sliders and during a severe high-speed operation during which rotation speed increases, loads on the sliders increase, and a viscosity of the freezer oil decreases due to heat generation of the sliders, abnormal wear can be prevented, and high reliability can be maintained (see para 0058).  In Ishida, an iron-based material slides against another iron-based material (see para 0087).  Ishida uses VG10 (a viscosity at 40 C is 10mm2s).  Ishida meets the limitations of the claims other than the differences set forth.
 	Ishida does not specifically teach an oil film shortage adjusting agent.  However, no unobviousness is seen in this difference because Ishida teaches the use of fullerene which is what Applicant uses as the oil film shortage adjusting agent.  Ishida also teaches the use of ester oils which are polar compounds and assist the film shortage adjusting agent (see para 0124).
 	Ishida does not specifically teach that the oil has a viscosity at 40 C of less than or equal to 4.9 mm2/s.  However, no unobviousness is seen in this difference because it is well settled that VG2-VG5 oils may be used as compression oil.
Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2017141825 (Ishida US 20190032971- English translation) in view of CN 101424258.
 	Ishida has been discussed above.  Ishida does not specifically teach non-ferrous sliders.  However, CN teaches this difference.
 	CN teaches sliding devices of compressors comprising a first sliding member and a second sliding member (see abstract).  The first slider may be made of carbon steel, cast iron, copper alloy or resin.  The second slider may be made of steel or aluminum alloy (page 3, paragraphs 1-3 beneath preferred embodiment sub-heading).
 	It would have been obvious to one of ordinary skill in the art to have slider members made of non-ferrous material because CN teaches that in compressors the slide members may be made of non-ferrous or ferrous material, or one may be non-ferrous material and the other of ferrous material.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CEPHIA D TOOMER whose telephone number is (571)272-1126. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 571-272-6368. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CEPHIA D TOOMER/Primary Examiner, Art Unit 1771                                                                                                                                                                                                        17282680/20221008